CRANDALL, Presiding Judge.
Movant appeals from the denial of his Rule 27.26 motion.1 His conviction had previously been affirmed on direct appeal. State v. Winningham, 733 S.W.2d 3 (Mo.App.1987). We affirm.
Movant contends that the court erred in denying his 27.26 motion because the State violated the Agreement on Detainers Act, § 217.490, Art. IV, Par. 5, RSMo (1986), and lost its jurisdiction over him when the State returned him to the custody of the Federal Government before final disposition of state case against him.
When, as here, a federal prisoner’s appearances in a state court are obtained via writs of habeas corpus ad prosequendum rather than detainers, the Agreement on Detainers is not applicable. State v. Kelsey, 592 S.W.2d 509, 514 (Mo.App.1979) (citing United States v. Mauro, 436 U.S. 340, 361, 98 S.Ct. 1834, 1847, 56 L.Ed.2d 329, 347 (1978)). Movant’s claim of error is without merit.
The JUDGMENT IS AFFIRMED.
REINHARD and CRIST, JJ., concur.

. Rule 27.26 has been repealed and replaced by Rule 29.15 which became effective January 1, 1988. However, since appellant was sentenced and his motion was filed prior to January 1, 1988, this proceeding is governed by the provisions of Rule 27.26. See Rule 29.15(m).